Citation Nr: 0900569	
Decision Date: 01/07/09    Archive Date: 01/14/09

DOCKET NO.  07-02 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1  Entitlement to an increased initial rating for post-
traumatic stress disorder (PTSD), rated as 10 percent 
disabling as of November 7, 2001, and as 30 percent disabling 
as of January 28, 2004.

2.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to July 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from May 2005 and October 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO) that 
granted service connection for PTSD and assigned an initial 
rating of 10 percent, effective November 7, 2001, and a 
rating of 30 percent, effective January 28, 2004, and denied 
the veteran's claim for a TDIU rating.  

In April 2007, the veteran testified before the undersigned 
at a hearing held at the RO.  Subsequent to that hearing the 
veteran submitted additional evidence directly to the Board, 
accompanied by a waiver of RO consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
claim for an initial higher rating for PTSD.

The veteran, in written statements and in testimony before 
the Board and the RO, essentially contends that his PTSD 
symptoms have worsened since his most recent VA psychiatric 
examination in August 2006.  At that time, the VA examiner 
determined that the veteran's prognosis was "good, given his 
current mild symptoms and good psychosocial functioning for a 
retired individual," and assigned him a Global Assessment of 
Functioning (GAF) score of 60.  The veteran now maintains 
that the results of that August 2006 examination were flawed 
and that his current symptoms are even worse than at the time 
of his January 2004 private psychiatric examination, when he 
was assessed as having chronic and severe PTSD and assigned a 
GAF score of 42.  Specifically, the veteran contends that 
since leaving his job as an automotive worker in August 2002, 
his PTSD has worsened to the point where he is unable to 
obtain other employment, socialize with friends and family, 
or engage in any activities other than solitary rounds of 
golf.  

In support of his contention, the veteran has submitted 
testimony and written statements from his current wife, ex-
wife, mother, childhood friend, and former colleagues in the 
military and at General Motors, indicating that while his 
PTSD symptoms have been severe for years, they have worsened 
over time and significantly impair his occupational and 
social functioning.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2008); Robinette v. Brown, 8 Vet. App. 
69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, while the 
veteran's last VA examination is not overly stale, the 
veteran has indicated that his condition has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, the 
Board finds that a new examination is in order.  

Additionally, the Board observes that, along with his January 
2004 and August 2006 examinations, the veteran was afforded 
VA examinations in December 2001 and March 2005.  The reports 
of those examinations reflect PTSD symptoms varying from mild 
to severe and GAF scores ranging from 42 to 71.  Given the 
inconsistencies in the clinical evidence of record, and the 
lay evidence reflecting persistent, severe PTSD symptoms that 
have worsened over time, the Board is uncertain as to the 
current severity of the veteran's PTSD and how his symptoms 
have progressed since the effective date of service 
connection.  Accordingly, the Board finds that on remand, the 
VA examiner should assess the current severity of the 
veteran's service-connected PTSD and discuss his symptoms in 
the context of his previous medical and lay history.  

Finally, with regard to the veteran's claim of entitlement to 
a TDIU rating, the Board finds that this claim is 
inextricably intertwined with the veteran's pending increased 
rating claim for PTSD, the only disability for which he is 
service connected.  The resolution of the veteran's PTSD 
claim might have bearing upon the claim for a TDIU rating.  
The appropriate remedy where a pending claim is inextricably 
intertwined with claim currently on appeal is to defer 
adjudication of the claim on appeal pending the adjudication 
of the inextricably intertwined claim.  Harris v. Derwinski, 
1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a 
psychiatric examination to determine 
the current severity of his service-
connected PTSD.  The claims file must 
be made available to the examiner for 
review and the report should note that 
review.  The examiner should provide a 
complete rationale for all conclusions 
reached and should discuss those 
findings in relation to the pertinent 
evidence of record, particularly the 
veteran's previous VA examinations 
conducted in December 2001, March 2005, 
and August 2006, and his private 
psychiatric evaluation dated in January 
2004.  All signs and symptoms of the 
veteran's service-connected PTSD should 
be reported in detail.  The examiner 
should also describe the impact of the 
veteran's PTSD on his occupational and 
social functioning.  Finally, the 
examiner should opine as to whether the 
veteran's service-connected PTSD, 
without consideration of any other non-
service-connected disability, renders 
him unable to secure or follow a 
substantially gainful occupation.

2.  Then, readjudicate the claims.  If 
the decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

